                                          Case 4:19-cv-01277-YGR Document 33 Filed 09/30/20 Page 1 of 2




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    FACEBOOK, INC.,                                      CASE NO. 19-cv-01277-YGR
                                   6                 Plaintiff,
                                                                                             ORDER ADOPTING IN PART MAGISTRATE
                                   7           vs.                                           JUDGE’S REPORT AND RECOMMENDATION
                                   8    GLEB SLUCHEVSKY, ET AL.,                             Re: Dkt. Nos. 25, 31
                                   9                 Defendants.

                                  10          The Court has carefully reviewed Magistrate Judge Jacqueline Scott Corley’s Report and
                                  11   Recommendation (Dkt. No. 31 (“Report”)) recommending that the Court grant plaintiff’s motion
                                  12   for default judgment, issue a permanent injunction against defendants, and order defendants to pay
Northern District of California
 United States District Court




                                  13   $80,529.00 in attorneys’ fees and $8,989.95 in costs. No party filed an objection.
                                  14          The Court generally finds the Report correct, well-reasoned, and thorough. The Court
                                  15   disagrees with the Report only with respect to two categories of attorneys’ fees that the Court
                                  16   deems excessive: (1) $11,146 related to work on repeated “motions” to continue case management
                                  17   conferences; and (2) $3,526 for tasks vaguely described as “report case updates.” The Court
                                  18   adopts the Report in every respect except as to these fees, which shall be deducted from the total
                                  19   to be paid by defendants.
                                  20          Accordingly, and for the reasons set forth above and in the Report, the Court hereby
                                  21   ORDERS as follows:
                                  22             Plaintiff’s motion for default judgment is GRANTED.
                                  23             Plaintiff’s request for a permanent injunction is GRANTED. Defendants and their agents,
                                  24              servants, employees, successors, and assigns, and all other persons acting in concert,

                                  25              conspiracy, or affiliation with defendants are enjoined from: soliciting, storing, and/or

                                  26              using Facebook login information from any current, past, or future Facebook user;

                                  27              accessing or attempting to access Facebook’s website and computer system; creating or

                                  28              maintaining any Facebook accounts in violation of Facebook’s TOS; engaging in any
                                          Case 4:19-cv-01277-YGR Document 33 Filed 09/30/20 Page 2 of 2




                                   1             activity that disrupts, diminishes the quality of, interferes with the performance of, or

                                   2             impairs the functionality of Facebook’s website; and engaging in any activity, or

                                   3             facilitating others to do the same, that violates Facebook’s TOS, Community Standards,

                                   4             Platform Policy, or other related policy referenced.

                                   5            Plaintiff shall be entitled to $65,857 in attorneys’ fees and $8,989.95 in costs.

                                   6         This Order terminates Docket Numbers 25 and 31.

                                   7         IT IS SO ORDERED.

                                   8

                                   9   Dated: September 30, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  10                                                          UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
